internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 4-plr-115253-98 date date trust grantor grantor’s spouse re legend daughter child child child child child grandchild grandchild grandchild grandchild state this is in response to your letter of date and prior correspondence in which you requested a ruling concerning the gift estate and generation-skipping_transfer_tax consequences of a proposed partial_release of a power_of_appointment in grantor and grantor’s spouse created trust for the benefit of daughter the instrument states that grantor and grantor’s spouse are the parents of daughter and it is the desire and purpose of the said grantor and grantor’s spouse to create an irrevocable_trust known as the daughter trust estate for the use and benefit of daughter article iii sec_1 provides that no beneficiary can require distribution of trust corpus or partition or termination of the trust article iii sec_2 and state as follows sec_2 the death insolvency or bankruptcy of the beneficiary hereunder or the transfer of her interest in any manner or by descent or otherwise during the continuance of this trust shall not operate as a dissolution of nor terminate the trust nor shall it have any effect whatever upon said trust estate its operation or mode of business nor shall it entitle her heirs or assigns or representatives to take any_action in the courts of law or equity against the estate its trustees or property or its business operations of any kind all of which shall remain intact and undisturbed thereby but they shall succeed only to the rights of the original beneficiary as herein set forth sec_3 at the time of the death of beneficiary daughter her equitable interest in said trust unless disposed of otherwise by said beneficiary shall pass to and vest in her heirs in accordance with the laws of descent and distribution then in force applicable to the equitable interest of such beneficiary in said trust the term ‘beneficiary' applies not only to daughter but to all her successors to beneficial interests under this trust article iv sec_3 provides that the trust will continue during daughter’s life and for a period of years after her death on termination the trustee is to distribute the trust corpus among the then existing beneficiaries article iv sec_4 provides that the beneficiary may receive from time to time a portion of the net profits accruing from time to time to the trust as the trustee acting with the advice and consent of the advisory board may see fit to pay over and deliver to the beneficiary no duty is imposed upon the trustee to distribute net profits but the power is conferred upon him acting with advice and consent of the advisory board to do so and in exercising this discretion the trustee and advisory board must give full consideration to the interest of both the beneficiary and the trust estate in plr tr-31-977-94 the internal_revenue_service ruled with respect to trust that under article iii sec_3 daughter possessed a general_power_of_appointment created on or before date daughter by a document executed in late-1997 reduced her general_power_of_appointment the document that daughter executed reduced her power_of_appointment such that daughter could exercise the power only in favor of her estate and could only exercise the power only at her death although daughter retains a general_power_of_appointment over trust she does not expect to exercise it hence in all likelihood daughter’s heirs at law will succeed her as beneficiaries of trust daughter is unmarried and under state law the heirs of daughter will be her children who are living at her death and the descendants of any child who fails to survive daughter all of daughter’s children child child child child and child are still living child has executed a qualified_disclaimer of a portion of his interest in trust and this will cause the disclaimed beneficial_interest to pass to his children grandchild grandchild grandchild and grandchild at present the successor beneficiaries include child child child child and child and the four children of child grandchild grandchild grandchild and grandchild hereinafter successor beneficiaries as successor beneficiaries daughter’s heirs at law will have the same general_power_of_appointment that daughter had before she executed her partial_release each of the successor beneficiaries proposes to partially release their respective general_power_of_appointment over trust to which they may succeed upon the death of daughter the release will restrict the respective beneficiary’s power to appoint the property in the trust in two respects first the beneficiary’s power to appoint the beneficial_interest in the trust will be exercisable in favor of the beneficiary’s estate second the power to appoint the beneficial_interest may not be exercised in a manner that would take effect during the beneficiary’s lifetime the trustee has represented that there have been no additions to trust after date the successor beneficiaries have requested that the internal_revenue_service rule as follows the proposed partial_release of the beneficiary’s general_power_of_appointment will not constitute an exercise of that general_power_of_appointment under sec_2041 and sec_2514 of the internal_revenue_code the proposed partial_release of the beneficiary’s general_power_of_appointment will not constitute the creation of a new power_of_appointment for purposes of sec_2041 and sec_2514 the proposed partial_release of the beneficiary’s general_power_of_appointment will not constitute an addition to trust that will subject any part of the trust or any transfer of property from trust to the generation-skipping_transfer_tax the proposed partial_release of the beneficiary’s general_power_of_appointment will not be an exercise release or lapse of the power and will not cause the 9-month period provided in sec_2518 to commence law and analysis issue sec_1 and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent-- a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent's_estate the decedent's creditors or creditors of the decedent's_estate sec_20_2041-1 of the estate_tax regulations states that a power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power sec_20_2041-2 provides that a failure to exercise a general_power_of_appointment created before date or a complete release of the power is not an exercise of the power the phrase a complete release means a release of all powers over all or part of the property subject_to the power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the decedent completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing such power but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_25_2514-2 of the gift_tax regulations provides that a failure to exercise a general_power_of_appointment created on or before date or a complete release of such a power is not considered to be an exercise of a general_power_of_appointment the phrase a complete release means a release of all powers over all or a portion of the property subject_to a power_of_appointment as distinguished from the reduction of a power_of_appointment to a lesser power thus if the possessor completely relinquished all powers over one-half of the property subject_to a power_of_appointment the power is completely released as to that one-half in this case each of the successor beneficiaries proposes to partially release their respective general_power_of_appointment over trust to which they may succeed upon the death of daughter the release will restrict the respective successor beneficiary’s power_of_appointment in two respects first the power to appoint the beneficial_interest in the trust may only be exercised in favor of the successor beneficiary’s estate second the power to appoint the beneficial_interest may not be exercised in a manner that would take effect during the successor beneficiary’s lifetime sec_20_2041-2 and sec_25_2514-2 indicate that the release of a general_power_of_appointment is to be distinguished from the reduction of a power_of_appointment to a lesser power after the partial_release if the successor beneficiary succeeds to daughter’s interest in trust each successor beneficiary will continue to possess a general_power_of_appointment over their respective share of trust the successor beneficiary however will be able to appoint the beneficial_interest only to the successor beneficiary’s estate and such appointment will take effect only at the successor beneficiary’s death therefore based on the facts submitted and the representations made we conclude that each successor beneficiary’s partial_release of their general_power_of_appointment in the manner proposed will not constitute an exercise of that general_power_of_appointment under sec_2041 and sec_2514 and will not constitute the creation of a new power_of_appointment for purposes of sec_2041 and sec_2514 issue sec_2601 imposes a tax on each generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip section a of the tax_reform_act_of_1986 tra of provides that except as provided in b the generation-skipping_transfer_tax applies to generation-skipping transfers made after date section b a of the tra of provides that the generation-skipping_transfer_tax does not apply to transfers under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that a_trust qualifies for transitional rule relief from the provisions of chapter of the code if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that an addition made after date to an irrevocable_trust will subject_to the provisions of chapter a proportionate amount of distributions from and terminations of interests in property held in the trust sec_26_2601-1 provides that except as provided in sec_26 b v b where any portion of a_trust remains in the trust after the release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as an addition to the trust the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter generally if any portion of a_trust remains in the trust after the taxable exercise release or lapse of a general_power_of_appointment over that portion of the trust the value of the entire portion of the trust subject_to the power that was exercised released or lapsed will be treated as an addition to the trust however the portion of a_trust that remains after a nontaxable release or lapse of a general_power_of_appointment is not treated as a constructive_addition see sec_26_2601-1 in this case each successor beneficiary will limit his or her general_power_of_appointment such that their beneficial_interest in the trust may only be appointed to their respective estate and the power to appoint the beneficial_interest may not be exercised in a manner that would take effect during the successor beneficiary’s lifetime each successor beneficiary however will continue to hold a general_power_of_appointment after their power to appoint the property of trust is reduced as noted above this partial_release will not constitute an exercise of the general_power_of_appointment under sec_2041 and sec_2514 therefore based on the facts submitted and the representations made we conclude that the partial_release in the manner proposed will not constitute an addition to trust that will subject any part of the trust or any transfer of property from trust to the generation-skipping_transfer_tax issue sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate and gift_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if-- the refusal is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of- a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either-- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-2 provides that for purposes of the time limitation the month period for making a disclaimer generally is to be determined with reference to the transfer creating the interest in the disclaimant in the case of a general_power_of_appointment the holder of the power has a 9-month period after the creation of the power in which to disclaim a person to whom any interest in property passes by reason of the exercise release or lapse of a general power may disclaim such interest within a 9-month period after the exercise release or lapse regardless of whether the exercise release or lapse is subject_to the estate or gift_tax under sec_25_2518-2 if an individual receives an interest in property by reason of the exercise release or lapse of another person's general_power_of_appointment in order to make a qualified_disclaimer the individual must disclaim the interest within a 9-month period after the exercise release or lapse of the power in this case the successor beneficiary’s proposed partial_release of the power_of_appointment will not constitute the exercise of the power the successor beneficiary’s power will merely be reduced such that it may be exercised only in favor of the successor beneficiary’s estate and may only be exercised at the successor beneficiary’s death however the power will continue to be a general_power_of_appointment no interest will pass to any other person by reason of the partial_release of the power_of_appointment we conclude that the 9-month period provided in sec_2518 during which a person to whom any interest passes by reason of the exercise release or lapse of a successor beneficiary’s general_power_of_appointment must execute the disclaimer will not commence as a result of the partial_release of the general_power_of_appointment in the manner proposed this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
